Citation Nr: 0327128	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  96-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1970 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  Upon receipt of 
notification of the September 1994 rating decision, the 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court), formerly known as the United 
States Court of Veterans Appeals.  In March 1995, the Court 
issued an order that dismissed the veteran's appeal, as the 
Board had not issued a final decision for review.  In August 
1995, the veteran filed a notice of disagreement and 
subsequently perfected his appeal.  In November 1997, the 
Board issued a decision which found that new and material 
evidence had been submitted to reopen the veteran's claim of 
entitled to service connection for PTSD and the issue was 
remanded for further development before adjudication on the 
merits.  The requested development has now been completed and 
this issue is again before the Board for appellate review.

The veteran moved during the pendency of this appeal and his 
claims folder comes to the Board from the RO located in 
Jackson, Mississippi.

 
FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran did not engage in combat with the enemy.

3.  The stressors asserted by the veteran are not 
corroborated or substantiated by the evidence of record.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the veteran asserts that he has PTSD for 
which he is entitled service connection.  After a complete 
and thorough review of the evidence of record, the Board 
cannot agree.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would make 
reasonable efforts to obtain evidence, including private 
records, via the August 2001 Supplemental Statement of the 
Case (SSOC).  He was further notified that ultimate 
responsibility for the submission of evidence remained with 
him.  The September 1995 Statement of the Case (SOC) notified 
the veteran of the principles of service connection for PTSD 
claims.  The Board notes that while the regulations regarding 
service connection for PTSD have recently been amended.  But 
as the amendments deal with claims based on personal assault, 
it is not prejudicial to proceed with the current claim.  The 
veteran was also informed that he had one year from the date 
of the initial notice to submit evidence to substantiate his 
claim in the August 2001 SSOC and by letter in May 2003.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 
2003) (The United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with statutory one-
year period provided for response in 38 U.S.C.A. 
§ 5103(b)(1)).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded a VA examination in May 
2001.  See 38 C.F.R. § 3.159(c)(4) (2002).  The resulting 
report has been obtained.  His service medical records, VA 
medical records, identified private medical records, and 
Social Security Administration records have been obtained.  
Military records, including his personnel records and 
battalion report, have been associated with his claims 
folder.  The veteran has not identified any evidence not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Factual Background

The veteran's service medical records have been reviewed.  An 
August 2, 1971, service medical record reflects that the 
veteran was a somewhat immature young marine with frequent 
disciplinary problems.  The record continues to indicate that 
his character disorder was not sufficient to warrant an 
administrative separation.

A February 1982 VA special neuropsychiatric examination 
report reflects that the veteran had been in prison for six 
years (since 1974) for burglary and aggravated assault.  The 
report further reflects that the veteran indicated that he 
just could not seem to get along with people and kept getting 
into fights.  The report reflects that the examining 
physician indicated that the veteran was an emotionally 
unstable person who had more or less been in custody since 
his discharge from service.  The examination report contains 
a diagnosis of adjustment reaction with conduct disturbance.

An August 1982 VA progress note contains an impression of 
personality disorder and alcoholism, chronic.

A VA hospital summary report reflects that the veteran 
received in-patient care from September 10, 1982, to October 
7, 1982, for chronic alcohol abuse.  

An August 1983 VA consultation report contains a diagnosis of 
explosive personality, anti-social, and that the veteran had 
been in prison on two occasions for attempted murder.

A VA hospital summary reflects that the veteran received in-
patient care from July 28, 1983, to October 19, 1983, due to 
intermittent explosive disorder, alcohol abuse by history, a 
question of an antisocial personality disorder, borderline 
intellect, and to rule out temporal epilepsy.  The summary 
reflects that the veteran had been admitted from the Mental 
Hygiene Clinic and had been brought in by the police, 
accompanied by his mother and wife, after he had shot at his 
wife and his month old child.  The summary reflects that the 
veteran denied all recall of the events described.  The 
summary indicates that during his stay, the veteran's 
intermittent explosive episodes were treated with Haldol, he 
was started on a schedule for alcohol detoxification, an 
electro-encephalogram was performed and read as normal to 
rule out temporal lobe epilepsy, and that testing revealed 
intellectual function in the borderline range.  The summary 
reflects that the veteran demanded to be discharged a week 
before his planned discharge.

A January 1984 Georgia Department of Human Resources record 
for an application for food stamps contains a diagnosis of 
acute and chronic depression.

A VA hospital summary reflects in-patient care from May 2, 
1984, to May 10, 1984, for a generalized anxiety disorder.  
The summary reflects that the veteran indicated that he was 
too disabled to work and was referred to the orthopedic 
surgical service unit for a should and knee condition to be 
evaluated.  The summary reflects that upon being informed by 
the orthopedic unit that he was able to work despite his 
conditions, he requested to be discharged.

A VA hospital summary reflects in-patient care from June 16, 
1985, to July 9, 1985.  The summary reflects that the veteran 
had been admitted because his wife feared he was about to 
become explosive and that on the day of admission she had 
become fearful because the veteran was threatening her.  The 
summary indicates that psychological testing revealed 
borderline personality features and he returned to the ward 
one evening with an unsteady gait, slurred speech and alcohol 
on his breath.  The summary reflects that he was subsequently 
restricted to the ward and his weekend pass was cancelled.

A December 1985 VA physical examination report contains a 
medical history of post-traumatic anxiety associated with 
exposure to Agent Orange in the Republic of Vietnam and 
contains a diagnosis of post-traumatic stress anxiety and 
associated depression, periodic.

A VA hospital summary reflects that the veteran received in-
patient care from October 30, 1985, to December 19, 1985, for 
PTSD, delayed type, and alcohol dependence. 

A statement received in January 1986 reflects that the 
veteran indicated that he lived in fear of dying every night, 
if not being shot at then he was sleeping with explosives 
that could be discharged.  He further indicated that he saw 
19 bodies of Vietnamese civilians blown apart by a land mine 
boobytrap and it was difficult to realize that they were even 
humans.

A letter from a private physician to a probate judge reflects 
that the veteran had been examined in January 1986 while the 
veteran was in jail.  The letter reflects that the physician 
indicated that he felt the veteran would be better taken care 
of if he was transferred from prison to the care of VA.  The 
attached examination report reflects that the veteran's wife 
was collaterally interviewed and that she described her 
husband as a very violent and easily agitated person.  She 
also indicated that charges were pending concerning an 
incident in which the veteran shot a man in the foot.  The 
report indicates that the veteran had been doing drugs while 
in the service and had numerous disciplinary actions.  The 
veteran had been in jail five or more times and had served 
time in prison and at various correctional institutions.  The 
report indicates that alcohol continued to be a problem but 
the veteran indicated that he maintained sobriety for about 
three months.  The report contains diagnostic impressions of 
delayed post-Vietnam stress syndrome, alcohol dependence, 
borderline intellectual functioning (in part secondary to his 
alcohol dependence) and anti-social personality disorder, 
explosive type.

A January 1986 VA neuropsychiatric examination report 
reflects that the veteran indicated that he was in the 
Republic of Vietnam during the Vietnam Era for such a short 
period of time as the Marines were being pulled out.  The 
report reflects that when it was pointed out that at the time 
the veteran was in the Republic of Vietnam that the war was 
winding down and there was only minimal enemy contact, the 
veteran replied that he did not see much fighting and he was 
in a unit which swept roads and blew up United States 
material that was to be left behind.  He reported seeing 19 
Vietnamese being killed when their car blew up.  The veteran 
indicated that he had had a problem with alcohol but had quit 
drinking the preceding October.    The report reflects that 
he veteran indicated that while in the Republic of Vietnam, 
he had some disciplinary trouble and had gotten into an 
argument and had been "shipped off to the bushes".

A September 1986 certificate of disability or handicap, 
signed by a private physician, for special consideration to 
obtain financial assistance from the Farmers Home 
Administration indicates that the veteran was disabled due to 
acute and chronic depression, PTSD, and degenerative joint 
disease secondary to Agent Orange exposure in the Republic of 
Vietnam.

The veteran initiated his current claim of entitlement to 
service connection for PTSD in January 1994.  In 
correspondence received in April 1994, the veteran indicated 
that he was in a Federal prison.

In a June 1994 statement in support of claim, the veteran 
indicated that he was a combat engineer that mainly worked 
with explosives and landmines.  He indicated that he was 
always in contact with hundreds of pounds of explosives and 
that all he could think about was that if a sniper hit the 
explosives and blew everyone up.  He indicated that the smell 
of explosives kept in nervous and edgy.  The statement 
reflects that the veteran indicated that he was on an 
operation to destroy a landing zone in the mountains and that 
he had slept on 1,000 pounds of explosives for two weeks with 
sniper fire every night.  He indicated that one evening he 
was almost killed by his own company, as everyone was scared 
and nervous due to the constant sniper fire and someone had 
started firing.  He further indicated that a back blast hit 
him and blew him 20 or 30 feet, with another guy laying 
beside him whose foot had been blown off.  The statement 
continues that he had been injured in his left foot and the 
top of his head from pieces of wood from a tower that he was 
blowing up.  He continued by indicating that another man had 
been killed in a bunker when another explosion was set off.  
The statement indicates that in addition to being a combat 
engineer, he was a mail runner from De Nang to Marble 
Mountain and when he was walking, he would see dead Viet Cong 
lying on the side of the road.  He indicated that he was 
scared and nervous all the time and when he got caught on the 
road at night, he would shoot at anything that moved and he 
mainly shot civilians.  He continued by indicating that he 
saw two men get killed when their tank hit a landmine.  The 
statement reflects that while he indicated that the men were 
both inside the tank and were never taken out of the tank, he 
still indicated that he watched them burn.  The statement 
concludes by the veteran indicating that on a land mine sweep 
one day, a big explosion went off behind him where he had 
already swept for mines.  The veteran indicated that the Viet 
Cong had planted a mine after the road had been swept and 19 
Vietnamese civilians in a truck were killed after their truck 
hit the mine.  He indicated that he had to help pick up and 
put into bags the scattered body pieces with his bare hands.

A November 1997 Board decision found that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for PTSD and remanded the issue of 
entitlement to service connection for PTSD for additional 
development.

A May 2001 VA examination report reflects that while in 
service, the veteran had lost a promotion to lance corporal 
when he had been courts marshaled for fighting another 
soldier, even though earlier that same morning he had 
received a letter of appreciation in recognition of his 
participation in numerous demolition missions.  The veteran 
indicated that while stationed in Da Nang, he spent most of 
his time in the jungles and mountains.  The report reflects 
that the veteran reported the following stressors: 1) 
received incoming sniper fire, sitting with soldiers dying 
from war-related causes, the possibility of being killed, 
observing the horrors of war and combat, engaging the enemy 
in firefights, and seeing dead and dismembered bodies, 2) 
witnessing 19 Vietnamese civilians killed when a landmine 
exploded outside Da Nang on a road the veteran's company has 
just swept and then having to bag the body parts with his 
bare hands, 3) veteran watched for two hours as a tank and 
two soldiers "burned to a crisp" after the tank was blown 
up by a landmine, 4) an African-American soldier shot a 
civilian in the head and the veteran was sprayed with the 
civilian's blood, 5) one night the veteran was caught in a 
village while serving as a machine gunner and when a civilian 
started yelling, the veteran started shooting at everything 
and then he lay scared in the bushes for the rest of the 
night.  The examination report contains a diagnosis of PTSD, 
intermittent explosive behavior, and alcohol dependence, in 
remission.

Sea and Air Travel Embarkation slips reflect that the veteran 
arrived and disembarked at Da Nang Air Force Base in the 
Republic of Vietnam on November 9, 1970, and departed Da Nang 
Air Force Base and the Republic of Vietnam on March 29, 1971.  
His military record of service indicates that the veteran was 
assigned as a combat engineer with Company C of the 1st 
Engineer Battalion.  The combat history portion of his 
service personnel records reflect that from November 9, 1970, 
to March 27, 1971, the veteran participated in counter-
insurgency operations against the Viet Cong with C Company, 
1st Engineer Battalion.  His DD Form 214 reflects that he 
completed Land Mine Warfare School in Da Nang and Basic Mines 
and Booby Traps in 1970.

Command Chronologies for the period that the veteran was in 
the Republic of Vietnam were associated with his claims 
folder in April 2003.  The Command Chronology report for the 
period from November 1 to November 30 of 1970 reflects that 
for the month of November, the 1st Engineer Battalion 
remained committed to combat engineer support of the 1st 
Marine Division and other III MAF units with mine detection 
and clearance sweeps, construction of combat defensive 
fortifications and Fire Support Base improvements.  The 
report indicated that an average of 12 combat engineers were 
employed in demolitions teams rendering close combat support 
to the 1st and 5th Marine Regiments on platoon and company 
size operations and 14 Engineer Road Sweep teams conducted 
sweeps over 2,523 kilometers of road resulting in the 
detection of 20 pieces of enemy placed ordnance.  The report 
indicates that the 1st Engineer Battalion Land Mine Warfare 
School graduated 142 students.  The report indicates that 
Company C personnel were helilifted to reconstruct the 
Landing Zone (LZ) and repaired in minimum time damage from 
typhoon velocity winds.  One platoon of Company C repaired 
typhoon damage to office and billeting areas in the Division 
Command Post and Battalion headquarter areas.  The 
Intelligence Summary section of the report reflects that 
during the reporting period there were at total of 821 enemy 
sightings with 79 enemy initiated contacts.  Most of the 
enemy initiated contacts were directed at CUPP Units, 
outlaying outpost and patrols approaching enemy base camps 
and other critical positions.  Road sweep teams reported 10 
incidents of enemy mining and boobytrapping throughout the 
TOAR.  The report reflects that the work orders completed 
from November 9th to the end of the month included such 
things as: constructing an awning, clearing drains in the 
messhall, repairing lights, providing equipment to excavate 
trenches, repairing bunkers and heaters, installing a power 
line, constructing a drainage system, constructing boxes, 
marking minefield boundaries, and making necessary repairs to 
buildings damaged by the typhoon.

The Command Chronology report for the period of December 1 to 
December 31 for the 1st Engineer Battalion reflects that the 
1st Engineer Battalion remained committed to combat engineer 
support of the 1st Marine Division and other III MAF units 
with mine detection and clearance sweeps, construction of 
combat defensive fortifications and Fire Support Base 
improvements.  The report indicated that an average of 12 
combat engineers were employed in demolitions teams rendering 
close combat support to the 1st and 5th Marine Regiments on 
platoon and company size operations and 11 Engineer Road 
Sweep teams conducted sweeps over 2,000 kilometers of road 
resulting in the detection of 16 pieces of enemy placed 
ordnance.  The report reflects that Company C personnel 
constructed four ammunition bunkers to provide adequate 
storage for the 3rd 8-inch Howitzer Battery.  The report 
reflects that the Landing Zone was blasted out of granite 
rock and the IOD tower was pre-fabricated at the 1st Engineer 
Battalion and flown out to the job site for assembly.  The 
report reflects that work orders such as the following were 
completed in the month of December: assistance to relocate 
control tower, provided labor and materials to repair 
SEAhuts, electrical systems were surveyed and repaired, 
bunker material was inspected for relocation, mountout boxes 
were constructed, windshield covers were constructed, 
observation towers were inspected, 500-barrel water storage 
tank was installed, water line was installed, sewage line was 
unstopped, greasetraps for messhall were constructed, rock 
was hauled for foundation of gun pits, ammunition storage 
bunkers were inspected, and the area around the LZ was 
filled.

The Command Chronology report for the period from January 1 
to January 31 of 1971 reflects that for the month of January, 
the 1st Engineer Battalion remained committed to combat 
engineer support of the 1st Marine Division and other III MAF 
units with mine detection and clearance sweeps, construction 
of combat defensive fortifications and Fire Support Base 
improvements.  The report indicated that an average of 12 
combat engineers were employed in demolitions teams rendering 
close combat support to the 1st and 5th Marine Regiments on 
platoon and company size operations and 9 Engineer Road Sweep 
teams conducted sweeps over 2,000 kilometers of road 
resulting in the detection of 8 pieces of enemy placed 
ordnance.  The report indicates that Company C installed a 
30-foot observation tower for the 1st Battalion, 11th Marines 
at Hill 190.  The tower had been prefabricated and was sky 
craned and then anchored into place by Company C personnel.  
The report indicates that Company C also constructed bunkers 
and gun pits.  The report reflects that work orders such as 
the following were completed in the month of January:  
provided equipment to improve defensive positions, provided 
engineer assistance to repair bunkers, cantonment roads were 
upgraded, minefields controlled by Marine forces were marked, 
electrical equipment was assessed and repaired, drain pipe 
was installed in the garbage house, messhall and showers were 
inspected, SEAhuts and grease traps were constructed, storm 
damage was repaired, a trench was back hoed, a survey was 
conducted for construction of boobytrap lane, ammunition 
bunkers were repaired, water line was installed, and the 
blast wall was repaired.

The Command Chronology report for the period from February 1 
to February 28 of 1971 reflects that for the month of 
February, the 1st Engineer Battalion remained committed to 
combat engineer support of the 1st Marine Division and other 
III MAF units with mine detection and clearance sweeps, 
construction of combat defensive fortifications and Fire 
Support Base improvements.  The report indicated that an 
average of 12 combat engineers were employed in demolitions 
teams rendering close combat support to the 1st and 5th Marine 
Regiments on platoon and company size operations and 7 
Engineer Road Sweep teams conducted sweeps over 2,000 
kilometers of road resulting in the detection of 6 pieces of 
enemy placed ordnance.  The report indicates that the Land 
Mine Warfare School was discontinued on February 12, 1971, 
for two weeks for temporary relocation from Camp Faulkner to 
Headquarter Battalion Area.  The report continues that the 
school's boobytrap lane was dismantled and moved to 
Headquarters Battalion and that the project of dismantling, 
moving and reestablishing the school, including billeting 
facilities, classrooms and boobytrap lane was accomplished in 
a minimum amount of time by personnel of Company C and the 
school instructors.  The report indicates that on the 15th of 
February, engineer personnel from Company C salvaged all 
culvert material from O.P. Roundup in less than 3 days by 
utilizing 20 engineer personnel and three heliliftable case 
450's.  The report also indicates that fields of fire were 
improved and a pioneer road was constructed on Division Ridge 
during February by systematically destroying unusable bunkers 
and towers by removing tank tracks which were obstructing 
fields of fire and hindering observation.  The report 
reflects that work orders such as the following were 
completed in the month of February: bunker roof was repaired, 
buried equipment was removed, ammunition bunkers were 
repaired, road on Division Ridge was upgraded, IOD tower was 
constructed, burn barrels were constructed, and the Land Mine 
Warfare School was relocated.

The Command Chronology report for the period from March 1 to 
March 31 of 1971 reflects that for the month of March, the 
1st Engineer Battalion remained committed to combat engineer 
support of the 1st Marine Division and other III MAF units 
with mine detection and clearance sweeps, construction of 
combat defensive fortifications and Fire Support Base 
improvements.  The report indicated that an average of 20 
combat engineers were employed in demolitions teams rendering 
close combat support to the 1st Marine Regiment on platoon 
and company size operations and 5 Engineer Road Sweep teams 
conducted sweeps over 2,000 kilometers of road.  The report 
indicates that during the month of March 1971 in compliance 
with stand-down procedures of Troop Withdrawal Program, 
Increment VI, members of the 1st Engineer Battalion, Company 
C, departed the Republic of Vietnam.  The report indicates 
that during the reporting period, work orders such as the 
following were completed: lubrication rack was constructed, 
floodlight unit was furnished, sentry booth was constructed, 
areas adjacent to E Club were graded, reviewing stand was 
relocated, and stack arms were restored.

Also associated with the veteran's claims folder is a 
printout of the job description of a combat engineer from 
<usmilitary.about.com>.  The printout indicated that combat 
engineers construct, alter, repair, and maintain buildings 
and structures as well as lift and move heavy objects and 
equipment by setting up, bracing, and utilizing rigging 
devices and equipment.  The printout indicates that combat 
engineers also perform various duties incidental to the use 
of demolitions in construction projects and destruction of 
objects.

Legal Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  Absent any independent supporting clinical evidence 
from a physician or other medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
determination of the merits of the claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2003).  The 
evidence of record contains diagnoses of PTSD and the May 
2001 VA PTSD examination report links the veteran's diagnosis 
of PTSD to in-service stressors identified by the veteran.  
Therefore, the issue be determined is whether the evidence of 
record verifies the veteran's claimed in-service stressors.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2003).  The ordinary meaning 
of the phrase "engaged in combat with the enemy" requires 
that the veteran has taken part in a fight or encounter with 
a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The veteran's service personnel records 
reflect that he served in the Republic of Vietnam during the 
Vietnam Era from November 1970 to March 1971.  His DD Form 
214 does not reflect that he received an award or medal that 
is indicative of combat. 

However, engagement in combat with the enemy is not 
necessarily determined simply by reference to the existence 
or nonexistence of certain awards.  See West v. Brown, 7 Vet. 
App. 70, 76 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Instead, other supportive evidence may be used to 
indicate that a veteran engaged in combat.  Id.  In August 
2003 correspondence, the veteran, through his representative, 
argues that his military occupational specialty of combat 
engineer should be interpreted as implying combat duty.  The 
correspondence additionally indicated that the fact that his 
personnel records indicate that he participated in counter-
insurgency operations against the Viet Cong should be 
evidence that he participated in combat.  The Board cannot 
agree.  A review of the 1st Engineer Battalion Command 
Chronologies for the 4-month period that the veteran was in 
the Republic of Vietnam reveals completed work orders of 
construction-type projects like building bunkers and moving 
towers.  Specific to the veteran's company, the reports 
indicate that Company C did such thing as repair typhoon wind 
damage and relocate the Land Mine Warfare School before 
leaving the Republic of Vietnam in March as a part of the war 
stand-down procedures.  While the reports do indicate that 
some combat engineers provided combat support and swept roads 
for mines, the reports indicate that 12 combat engineers (20 
the last month) participated in combat support out of the 
entire battalion.  So while there is a low probability that 
the veteran may have been one of these very few combat 
engineers to provide combat support (without actually 
receiving a combat medal), evidence must do more than merely 
suggests a possible outcome.  Instead, there must be at least 
an approximate balance of positive and negative evidence for 
the evidence to be considered in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990); see also 38 C.F.R. 
§ 3.102 (2003).  As such, the Board finds that veteran's 
complete personnel records, when viewed in light of the 1st 
Engineer Battalion Command Chronologies, do not reveal that 
the veteran engaged in combat with the enemy.  See also Woods 
v. Derwinski, 1 Vet. App. 190 (1999) (a mere presence in a 
combat zone is not sufficient to show that a veteran actually 
engaged in combat with enemy forces).

Once it has been determined that a veteran was not engaged in 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stress.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony as to the occurrence of the claimed stressor.  Id; 
see also Doran v. Brown, 6 Vet. App. 283, 290 (1994); West v. 
Brown, 7 Vet. App. 70, 76 (1994); VA ADJUDICATION PROCEDIRE 
MANUAL, M21-1, Part VI, 11.38.b(3) (Change 65, October 28, 
1998).  The absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence.  Doran v. Brown, 6 Vet. 
App. 283, 290-291 (1994).  In the instant case, the veteran 
has alleged stressors ranging from being a mail runner and 
getting caught in a Vietnamese village to constantly being in 
the jungle and mountains to being "shipped off to the 
bushes" for getting into trouble with another soldier.  The 
evidence of record does not verify these alleged stressors as 
the evidence of record reveals that the veteran's company was 
stationed in Da Nang and does not reveal that the veteran 
ever had a military occupational specialty that would involve 
being a mail runner.  Nor does his military occupational 
specialty of combat engineer (which mainly evolves around 
construction) or his battalion's reports indicate that tanks 
were blown up, killing the men inside, or that a truck with 
19 Vietnamese civilians was blown up after hitting a landmine 
as the veteran alleges.  As the evidence of record does not 
verify or corroborate these assertions, the statements that 
the veteran had to pick up and bag body parts with his bare 
hands are also not verified.  The veteran also alleges that 
he witnessed many dead bodies, was a machine gunner, and was 
in constant fear of snipers.  These alleged stressors do not 
align with the 1st Engineer Battalion reports, which indicate 
that the veteran's company did various construction-type jobs 
before the company was shipped out of the Republic of Vietnam 
in compliance with stand-down procedures.

The evidence of record also reflects that the veteran 
asserted that he slept on top of huge amounts of explosives 
for two weeks with sniper fire every night and that he was in 
constant fear of a sniper hitting the explosives and igniting 
them.  While the 1st Engineer Battalion reports do indicate 
that ammunition bunkers were constructed and repaired, the 
reports do not indicate that the veteran's assertion that he 
had to actually sleep on the explosives is a plausible 
scenario.  Nor do the 1st Engineer Battalion reports indicate 
that an American soldier killed a Vietnamese civilian, an 
incident that the veteran alleges sprayed his face with 
blood.  Nor do the battalion reports indicate that a bunker 
in the compound was blown up, killing a soldier inside.  
Instead, the reports merely indicate that unusable bunkers 
were destroyed.  No mention is made of the destruction of 
unusable structures resulting in the death of any of the 
soldiers.  The veteran also alleges that he was blown 20 to 
30 feet in the air from an explosion blast and injured his 
left foot.  His service medical records were carefully 
reviewed but do not reveal any treatment for a left foot 
injury.

In short, while every detail of a claimed stressor, including 
the veteran's personal participation, is not required for 
verification, independent evidence of a stressful event that 
is sufficient to imply the veteran's exposure needs to be 
offered.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Here, the evidence 
of record does not contain independent evidence of the 
veteran's numerous alleged stressors and the alleged 
stressors cannot be deemed as verified.  See also Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996) (credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence).

As such, the Board finds that the evidence of record does not 
corroborate or substantiate the veteran's numerous alleged 
stressors.  As verification of an in-service stressor is 
required for entitlement to service connection for PTSD, the 
Board must find that service connection is not warranted.  
38 C.F.R. § 3.304(f) (2003).  The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his service 
connection claim, that doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



